        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 1 of 16




Exhibit 1                                                                   1
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 2 of 16




Exhibit 1                                                                   2
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 3 of 16




Exhibit 1                                                                   3
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 4 of 16




Exhibit 1                                                                   4
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 5 of 16




Exhibit 1                                                                   5
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 6 of 16




Exhibit 1                                                                   6
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 7 of 16




Exhibit 1                                                                   7
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 8 of 16




Exhibit 1                                                                   8
        Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 9 of 16




Exhibit 1                                                                   9
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 10 of 16




Exhibit 1                                                                   10
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 11 of 16




Exhibit 1                                                                   11
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 12 of 16




Exhibit 1                                                                   12
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 13 of 16




Exhibit 1                                                                   13
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 14 of 16




Exhibit 1                                                                   14
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 15 of 16




Exhibit 1                                                                   15
       Case 2:15-cr-00055-JPB Document 100-1 Filed 06/17/19 Page 16 of 16




Exhibit 1                                                                   16
